      Case 2:21-cv-00841-JAM-KJN Document 8 Filed 08/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FRANCISCO AURTORO KOBEL,                          No. 2:21-cv-0841 KJN P
12                        Petitioner,
13             v.                                      ORDER
14   PAUL THOMPSON,
15                        Respondent.
16

17             Petitioner is a federal prisoner proceeding without counsel. On August 24, 2021,

18   respondent requested an extension of time to September 23, 2021, to file the response to the

19   § 2241 petition. IT IS HEREBY ORDERED that:

20             1. Respondent’s request for an extension of time (ECF No. 7) is granted; and

21             2. Respondent shall file a responsive pleading on or before September 23, 2021.

22   Dated: August 25, 2021

23

24
     /kobe0841.eot
25

26

27

28
